Exhibit 10.2

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

AMENDED AND RESTATED

LICENSE AND DEVELOPMENT AGREEMENT

THIS AMENDED AND RESTATED LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”),
dated as of July 31, 2007 (the “Execution Date”), is entered into by and between
NOVADEL PHARMA, INC., a Delaware corporation (“NovaDel”), and HANA BIOSCIENCES,
INC., a Delaware corporation (the “Licensee”). NovaDel and Licensee each may be
referred to herein individually as a “Party,” or collectively as the “Parties.”

 

WHEREAS, NovaDel has certain proprietary rights and intellectual property
(including to certain patents) with respect to lingual sprays for the metered
delivery of pharmaceutical products to humans (the “Technology”); and

WHEREAS, pursuant to that certain License and Development Agreement by and
between NovaDel and Licensee, effective as of October 26, 2004 (the “Effective
Date”), as amended by that certain Amendment No. 1 To License and Development
Agreement dated August 3, 2005, as amended by that certain Amendment No. 2 To
License and Development Agreement dated May 15, 2006, and as amended by that
certain Amendment No. 3 To License and Development Agreement dated December 22,
2006, (collectively, the “Initial Agreement”), Licensee obtained from NovaDel,
and NovaDel granted to Licensee, an exclusive, restricted, sublicensable license
to develop and commercialize a pharmaceutical product containing ondansetron as
an active ingredient that will be administered only to humans using the
Technology; and

WHEREAS, the Parties desire to amend and restate the Initial Agreement in its
entirety upon the terms and conditions as set forth herein in connection with
the PAR Sublicense Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:

ARTICLE 1             

DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings, unless otherwise specifically provided herein:

 

1.1

“AAA” shall have the meaning set forth in Section 9.1.

1.2         “Affiliate” shall mean, with respect to any Entity, any other Entity
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Entity. For purposes of this
Section 1.2 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the

 

Page 1 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



possession, directly or indirectly, of the power to direct the management or
policies of an Entity, whether through the ownership of voting securities, by
contract or otherwise, or (b) the ownership, directly or indirectly, of at least
fifty percent (50%) of the voting securities or other ownership interest of an
Entity.

 

1.3

“Agreement” shall have the meaning set forth in the preamble.

 

1.4

“Agreement-Related Assets” shall have the meaning set forth in Section 8.7.2.

 

1.5

“Anticipated Filing Date” shall have the meaning set forth in Section 3.2.2.

1.6         “Applicable Law” shall mean the applicable laws, rules, regulations,
guidelines and requirements of the Regulatory Authorities, in the Territory.

 

1.7

“Claims” shall have the meaning set forth in Section 3.10.6.

 

1.8

“CMC” shall have the meaning set forth in Section 3.4.1.

1.9         “Commercially Reasonable Efforts” shall mean, with respect to the
development or commercialization of a Licensed Product, efforts and resources
commonly used in the research-based pharmaceutical industry for a product of
similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Licensed Product without regard to the particular circumstances of a Party,
including any other product opportunities of such Party.

 

1.10

“Confidential Information” shall have the meaning set forth in Article 15.

1.11       “Common Technical Document” shall have the meaning set forth in the
International Conference on Harmonization of the Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) Guideline M4, Organization
of the Common Technical Document, as revised on January 13, 2004.

1.12       “Control” shall mean, with respect to any item of Information and
Inventions, Patents or other intellectual property right, possession of the
ability, whether directly or indirectly, and whether by ownership, license or
otherwise, to assign, or grant a license, sublicense or other right to or under,
such item, Patent or right as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.

 

1.13

“Designated Compound” shall mean ondansetron.

1.14       “Development Activities” shall mean the activities performed by the
Parties under the Development Plan pursuant to Article 3.

 

1.15

“Development Budget” shall have the meaning set forth in Section 3.2.2.

 

1.16

“Development Committee” shall have the meaning set forth in Section 3.3.1.

 

Page 2 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

1.17

“Development Plan” shall have the meaning set forth in Section 3.2.1.

 

1.18

“Effective Date” shall have the meaning set forth in the preamble.

 

1.19

“Execution Date” shall have the meaning set forth in the preamble.

1.20       “Entity” shall mean any individual, sole proprietorship, corporation,
limited liability company, association, joint venture, partnership, limited
partnership, limited liability partnership, trust, university, business,
government or political subdivision thereof, including an agency, or any other
organization that possesses independent legal standing.

1.21       “Exploit” shall mean to make, have made, import, use, sell, or offer
for sale, including to research, develop, register, modify, improve,
manufacture, have manufactured, store, have used, export, transport, distribute,
promote, market or have sold or otherwise dispose of a Licensed Product or
Licensed Process.

1.22       “Exploitation” shall mean the making, having made, importation, use,
sale, offering for sale of a licensed product or process, including the
research, development, registration, modification, improvement, manufacture,
storage, optimization, import, export, transport, distribution, promotion,
marketing, sale or other disposition of a Licensed Product or Licensed Process.

1.23       “Extraterritorial Licensees” shall mean NovaDel’s Affiliates and
licensees outside of the Territory.

1.24       “FDA” shall mean the United States Food and Drug Administration, or
any successor agency responsible for the evaluation and approval of
pharmaceutical products.

1.25       “GAAP” shall mean Generally Accepted Accounting Principles as
consistently applied.

1.26       “Improvement” shall mean any modification, variation or revision to
an apparatus, method, product or technology, or any discovery, technology,
device, process or formulation related to an apparatus, method, product or
technology, whether or not patented or patentable, including any enhancement in
the manufacture or steps or processes thereof, ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of an
apparatus, method, product or technology, any discovery or development of any
new or expanded indications for an apparatus, method, product or technology, or
any discovery or development that improves the stability, safety or efficacy of
an apparatus, method, product or technology, in each case, to the extent related
to the Licensed Process, Licensed Product or Licensed Technology.

1.27       “IND” shall mean an investigational new drug application filed with
the FDA for approval to commence human clinical trials, and its equivalent in
other countries or regulatory jurisdictions in the Territory.

1.28       “Indemnification Claim Notice” shall have the meaning set forth in
Section 10.3.1.

 

Page 3 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

1.29

“Indemnified Party” shall have the meaning set forth in Section 10.3.1.

1.30       “Initial Commercial Sale” shall mean the first sale for use or
consumption by the general public of the Licensed Product by Licensee or its
Affiliates or Sublicensee in the Territory following Regulatory Approval of the
Licensed Product. Sales for clinical studies, compassionate use, named patient
programs, sales under a treatment IND, test marketing, any nonregistrational
studies, or any similar instance where the Licensed Product is supplied without
charge shall not constitute an Initial Commercial Sale.

 

1.31

“Initial Agreement” shall have the meaning set forth in the preamble.

 

1.32

“Infringement Suit” shall have the meaning set forth in Section 6.8.2.

1.33       “Information and Inventions” shall mean all technical, scientific and
other know-how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other material, including pre-clinical and clinical trial results,
manufacturing procedures and test procedures and techniques, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all Improvements, whether to
the foregoing or otherwise, and other discoveries, developments, inventions, and
other intellectual property (whether or not confidential, proprietary, patented
or patentable), in each case, to the extent related to the Licensed Process,
Licensed Product or Licensed Technology.

1.34       “Knowledge” shall mean the good faith understanding of the vice
presidents, senior vice presidents, executive vice presidents, president or
chief executive officer of the respective Party of the facts and information
then in their possession without any duty to conduct any investigation with
respect to such facts and information.

1.35       “Licensed Process” shall mean the proprietary lingual spray
technology for the delivery of pharmaceutical compounds through the mucosal
membrane of the mouth in humans using an aerosol or pump spray device that is
under the Control of NovaDel as of the Effective Date and any Improvements
thereto that are conceived and reduced to practice by NovaDel in the course of
performing the Development Activities.

1.36       “Licensed Product” shall mean any dosage of pharmaceutical
composition or preparation in finished form labeled and packaged for sale by
prescription, over-the-counter or any other method only for human application
that contains, as the sole ingredient, the Designated Compound delivered by
means of the Licensed Process.

1.37       “Licensed Technology” shall mean the NovaDel Patents, the NovaDel
Know-How and the Drug Master File, collectively, but only with respect to the
Exploitation of the Licensed Product.

 

1.38

“Licensee” shall have the meaning set forth in the preamble.

 

1.39

“Licensee Shares” shall have the meaning set forth in Section 4.4.

 

Page 4 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

1.40

“Losses” shall have the meaning set forth in Section 10.1.

1.41       “NDA” shall mean a New Drug Application filed pursuant to the
requirements of the FDA, as more fully defined in 21 C.F.R. § 314.5 et seq., and
any equivalent application required by any Regulatory Authority for the
marketing, sale or use of the Licensed Product in the Territory for human
application.

 

1.42

“Net Sales” shall mean [***].

 

Page 5 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------





 

1.43

“NovaDel” shall have the meaning set forth in the preamble.

1.44       “NovaDel Know-How” shall mean all Information and Inventions
Controlled by NovaDel or an Affiliate of NovaDel as of the Effective Date or,
from time to time, during the Term that (a) (i) are necessary for the use of the
Licensed Process to Exploit the Licensed Product or (ii) relate to Improvements
to the Licensed Product or Licensed Process that are conceived and/or reduced to
practice in the course of Exploiting the Licensed Product or Licensed Process,
and (b) are not generally known, but excluding any Information and Inventions to
the extent claimed by any NovaDel Patents.

1.45       “NovaDel Patents” shall mean the Patents that NovaDel Controls (a) as
of the Effective Date that are listed on Exhibit A hereto and (b) from time to
time during the Term that claim (i) the Licensed Process, (b) the Licensed
Product, (c) NovaDel Know-How, or (d) any Improvements that are conceived and/or
reduced to practice in the course of Exploiting the Licensed Product or Licensed
Process.

 

1.46

“PAR” shall have the meaning set forth in Section 3.2.1.

 

1.47

“PAR Sublicense Agreement” shall have the meaning set forth in Section 3.2.1.

 

1.48

“Parties” shall have the meaning set forth in the preamble.

 

1.49

“Party” shall have the meaning set forth in the preamble.

1.50       “Patents” shall mean any of the following: (a) United States patents;
(b) United States patent applications (both provisional and non-provisional),
PCT patent applications, and divisionals, continuations and claims of
continuation-in-part applications which shall be directed to subject matter
specifically described in such United States and/or PCT patent applications, and
the resulting patents (whether such divisionals, continuations or
continuation-in-part applications are based upon a United States patent, United
States patent application or PCT application); (c) any patents resulting from
reissues or reexaminations of the United States patents described in (a) and (b)
above; (d) foreign patents; (e) foreign patent applications and, to the extent
applicable, divisionals, continuations and claims of continuation-in-part
applications which shall be directed to subject matter specifically described in
such foreign patent applications, and the resulting patents (whether such
divisionals, continuations or continuation-in-part applications are based upon a
foreign patent application or a foreign patent); and (f) any foreign patents,
resulting from foreign procedures similar to United States reissues and
reexaminations, of the foreign patents and applications described in (d) and (e)
above.

1.51       “Regulatory Approval” shall mean approval by the FDA to market the
Licensed Product in the United States, or equivalent Regulatory Authority in
Canada to market the Licensed Product in Canada, including the issuance by the
FDA or such other Regulatory Authority of an action letter indicating the
approval of the NDA and the manufacturing processes and facilities for
commercial supplies of the Licensed Product.

 

Page 6 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



1.52       “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the Licensed
Technology or the Licensed Product in the Territory.

1.53       “Regulatory Documentation” shall mean all applications,
registrations, licenses, authorizations and approvals (including all Regulatory
Approvals), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority), all supporting documents and all
clinical studies and tests, relating to any Licensed Product, and all data
contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

1.54        “Sublicensee” shall mean any Third Party to which Licensee grants a
sublicense pursuant to Section 2.4 under the licenses granted to Licensee by
NovaDel under Section 2.1.

 

1.55

“Technology” shall have the meaning set forth in the preamble.

 

1.56

“Term” shall have the meaning set forth in Section 7.1.

 

1.57

“Territory” shall mean the United States of America and Canada.

1.58       “Third Party” shall mean any Entity other than NovaDel, Licensee and
their respective Affiliates.

 

1.59

“Third Party Claim” shall have the meaning set forth in Section 10.3.2.

1.60       “Trademark” shall include any word, name, symbol, color, designation
or device or any combination thereof, including any trademark, trade dress,
brand mark, trade name, brand name, logo or business symbol.

1.61       “Valid Claim” shall mean, with respect to a particular country, a
claim of a Patent in such country that (a) has not been revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken or has been taken
within the time allowed for appeal, and (b) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise in such country, except if a claim, or the subject matter thereof,
of a pending patent application shall not have issued within four (4) years
after the filing date from which such claim, or subject matter thereof, takes
priority, such claim shall not constitute a valid claim for purposes of this
agreement unless and until such claims shall issue.

ARTICLE 2             

GRANT OF RIGHTS

2.1          License Grants to Licensee. Subject to Section 2.3 and the other
terms and conditions of this Agreement, NovaDel hereby grants to Licensee and
Licensee accepts, a non-transferable (except as provided in Article 12),
sublicenseable (only as provided in Section 2.4), royalty-bearing, exclusive
right and license under the Licensed Technology to Exploit the

 

Page 7 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



Licensed Product in the Territory, to the full end of the Term for which the
Licensed Technology is licensed, unless sooner terminated as herein after
provided.

2.2          License Grant to NovaDel. Licensee hereby grants to NovaDel a
limited, royalty-free, non-exclusive right and license in the Territory in and
to the Licensed Technology to the extent necessary to perform its Development
Activities under Article 3.

2.3          Retained Rights. NovaDel retains all right, title and interest,
including the right to grant licenses to Third Parties, in and to the Licensed
Technology. Licensee shall have no rights, express or implied, with respect to
the Licensed Technology, except as expressly set forth in Section 2.1, and
Licensee covenants to NovaDel that none of Licensee, its Affiliates or
Sublicensees shall use the Licensed Technology, directly or indirectly, for any
purpose other than for administration of the Designated Compound in connection
with the Exploitation of Licensed Product hereunder. Notwithstanding anything in
this Agreement to the contrary, NovaDel does hereby retain, without any duty of
accounting or otherwise to Licensee or a Sublicensee, as applicable,:

2.3.1      The right to enter into collaborations or other agreements with, and
to grant licenses and other rights under the NovaDel Patents and NovaDel
Know-How to Third Parties to Exploit products containing compounds other than
the Designated Compound and to use the Licensed Process in connection therewith;
and

2.3.2      The right to independently Exploit products containing compounds
other than the Designated Compound and to use the Licensed Process in connection
therewith; and

2.3.3      An irrevocable, non-exclusive, royalty-free right to use the Licensed
Technology (including the Licensed Process) with respect to the Designated
Compound, for its internal, non-commercial research and development activities;
and

2.3.4      The rights for all other territories other than the Territory and
non-human uses of the Designated Compound.

2.4          Sublicenses. Licensee shall have the right to grant sublicenses
under the grants in Section 2.1 to Third Parties pursuant to a separate written
agreement, subject to the following requirements and conditions:

2.4.1      Licensee must obtain NovaDel’s prior written consent in respect of
each such sublicense, such consent not to be unreasonably withheld but in no
case will exceed thirty (30) days. Except to the extent the Parties otherwise
agree pursuant to the terms of a particular sublicense granted under this
Section 2.4, any sublicense agreement must be fully consistent with the terms
and conditions of this Agreement, and provide that Sublicensee will indemnify
NovaDel and its Affiliates to the extent provided in Article 10.

2.4.2      Within five (5) days after execution or receipt thereof, as
applicable, Licensee shall provide NovaDel with a full and complete copy of each
sublicense agreement granted hereunder and shall deliver copies of all reports
(including relating to royalties and other payments) received by Licensee from
such Sublicensees.

 

Page 8 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



2.4.3      Termination of this Agreement by NovaDel pursuant to Section 8.3 with
respect to Licensee shall not terminate any sublicense granted by Licensee
pursuant to this Section 2.4 with respect to a Sublicensee, provided that (a)
such Sublicensee is not in breach of any provision of this Agreement or the
applicable sublicense agreement, (b) such Sublicensee shall perform all
obligations of Licensee under this Agreement, (c) NovaDel shall have all rights
with respect to any and all Sublicensees as it had hereunder with respect to
Licensee prior to termination of this Agreement with respect to Licensee, and
(d) Licensee shall include in any sublicense a provision in which said
Sublicensee acknowledges its obligations to NovaDel hereunder and the rights of
NovaDel to terminate such sublicense agreement for a breach of such sublicense
agreement by such Sublicensee. The failure of Licensee to include in a
sublicense the provisions referenced in clause (d) shall render the affected
sublicense void.

ARTICLE 3             

DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES

3.1          Development and Commercialization. Licensee or its Sublicensee
shall have the sole right and obligation to develop and commercialize the
Licensed Product in the Territory. NovaDel shall perform or cause to be
performed, on behalf of Licensee, certain Development Activities in accordance
with this Article 3. Except as set forth herein or in an applicable sublicense,
Licensee shall be solely responsible for all costs and expenses in connection
with all development and commercialization activities, including the Development
Activities performed by NovaDel on behalf of Licensee.

3.2          Development Activities. Except as the Parties otherwise agree
pursuant to the terms of a sublicense agreement:

3.2.1      Election Upon Termination of Par Sublicense. If that certain Product
Development and Commercialization Sublicense Agreement by and between Licensee,
NovaDel and PAR Pharmaceutical, Inc. (“PAR”), dated as of the Execution Date
(the “PAR Sublicense Agreement”) is terminated, Licensee shall notify NovaDel
within sixty (60) days following such termination of Licensee’s election to
undertake further development of Licensed Product. Within sixty (60) days
following delivery of such notice to NovaDel, Licensee will adopt and provide to
NovaDel a development plan describing its strategy and principal activities in
seeking Regulatory Approval and commercializing the Licensed Product in
accordance with the terms of this Agreement (the “Development Plan”). If
Licensee fails to notify NovaDel within the sixty (60) day period of its
election to undertake further development, fails to provide NovaDel within the
sixty (60) day period a Development Plan, or elects not to continue development
of Licensed Product, this Agreement shall terminate in accordance with the
provisions of Section 8.4

3.2.2      General. Under the direction and supervision of the Development
Committee, NovaDel and Licensee each shall perform, or cause to be performed,
its respective Development Activities in accordance with the Development Plan
and corresponding development budget (the “Development Budget”). Notwithstanding
the foregoing, the Parties acknowledge and agree that there can be no assurances
that the objectives of the Development Activities can be achieved, or that they
can be achieved in the manner or in the time set forth in the Development Plan.
Although outcomes cannot be guaranteed, each Party shall use Commercially
Reasonable Efforts to perform or cause to be performed its respective

 

Page 9 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



Development Activities in good scientific manner, and in material compliance
with Applicable Law. In addition, and without limiting Licensee’s obligations
under this Section 3.2.2, Licensee or its Sublicensee shall file the NDA with
the FDA on or before the last day of the thirty-second (32nd) month after the
Execution Date (the “Anticipated Filing Date”); provided, however, that Licensee
or its Sublicensee may extend the Anticipated Filing Date by four (4) months by
delivering, at any time after the second (2nd) anniversary of the Execution
Date, written notice of such extension to NovaDel. The Anticipated Filing Date,
as extended, may thereafter be extended only upon the mutual agreement of
Licensee or its Sublicensee and NovaDel.

3.2.3      Reports. Within thirty (30) days after the end of each calendar
quarter in which Development Activities are performed, each Party shall provide
to the Development Committee a written progress report, which shall describe the
Development Activities it has performed, or cause to be performed, during such
calendar quarter, evaluate the work performed in relation to the goals of the
Development Plan and in relation to the Development Budget, and provide such
other information as may be required by the Development Plan or reasonably
requested by the Development Committee with respect to the Development
Activities. Minutes from periodic project team meetings or other meetings
between the Parties can serve as a substitute for the required progress reports
outlined in this Section 3.2.3.

3.2.4      Development Plan and Budget. The Development Committee shall review
the Development Plans and the Development Budgets at least quarterly and shall
have the right to make such modifications or updates to the Development Plans or
Development Budgets that it deems appropriate. The Parties acknowledge and agree
that the amounts set forth in the Development Budgets are estimates and, given
the unpredictability of the Development Activities, there can be no assurances
that the Development Activities can be completed within the Development Budgets,
provided, however, that the Parties agree to use their Commercially Reasonable
Efforts to adhere to the Development Budgets not to exceed the amounts set forth
in such Development Budgets without written approval of the Development
Committee.

3.3          Development Committee. Except as the Parties otherwise agree
pursuant to the terms of a sublicense agreement:

3.3.1      Formation and Authority of Development Committee. NovaDel and
Licensee shall establish a development committee (the “Development Committee”),
which shall oversee the Development Activities performed by the Parties, review
and approve the Development Budget and approve any changes to the Development
Plan and Development Budget. Each Party shall appoint an equal number of
representatives with the requisite experience and seniority to enable them to
make decisions on behalf of the Parties with respect to the Development
Activities. From time to time, each Party may substitute its representatives on
written notice to the other Party.

3.3.2      Procedural Rules of Development Committee. The Development Committee
shall meet monthly, or as otherwise agreed to by the Parties. The Development
Committee shall adopt such standing rules as shall be necessary for its work. A
quorum of the Development Committee shall exist whenever there is present at a
meeting at least one representative appointed by each Party. Members of the
Development Committee may attend a meeting either in person or by telephone,
video conference or similar means in which each

 

Page 10 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



participant can hear what is said by the other participants. Representation by
proxy shall not be allowed. The Development Committee shall take action by
unanimous consent of NovaDel and Licensee, with each such Party having a single
vote, irrespective of the number of representatives actually in attendance at a
meeting, or by a written resolution signed by the designated representatives of
each of NovaDel and Licensee.

3.3.3      Dispute Resolution. If the Development Committee cannot, or does not,
reach agreement on an issue, then either Party shall have the right to refer
such issue to the Chief Executive Officers of the Parties who shall confer on
the resolution of the issue. Any final decision mutually agreed to by the Chief
Executive Officers of the Parties shall be in writing and shall be conclusive
and binding on the Parties. If such officers are not able to agree on the
resolution of an issue within twenty (20) days after such issue was first
referred to them, either Party shall have the right to refer such dispute to
arbitration pursuant to Article 9.

3.3.4      Limitations on Authority of Development Committee. Each Party to this
Agreement shall retain the rights, powers, and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in the Development Committee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing. The Development Committee shall not have the power to amend or
modify this Agreement, which may only be amended or modified as provided in
Section 16.4.

3.4          Regulatory Approvals. Except as the Parties otherwise agree
pursuant to the terms of a sublicense, all INDs, NDAs and other filings,
applications or requests pursuant to or in connection with the Regulatory
Approvals required under the Development Plan shall be made in the name of
Licensee; provided, however, that Licensee shall consult with NovaDel with
respect to the preparation and submission of any such filings, applications or
requests in connection with Regulatory Approvals.

3.4.1      Licensee will be the primary contact for Chemistry, Manufacturing and
Control (“CMC”) matters in all relevant regulatory applications except to
regulatory bodies outside the United States and Canada. Licensee will keep
NovaDel reasonably informed of all such communications, if any, between Licensee
and the Regulatory Authorities in the United States and Canada.

3.4.2      NovaDel and NovaDel’s Extraterritorial Licensees shall have a
perpetual, royalty-free, irrevocable, worldwide right to use and reference the
Regulatory Documentation with respect to the Licensed Product and any data
included or referenced therein for all purposes. Licensee agrees to utilize the
Common Technical Document format for its marketing applications in order to
facilitate any subsequent submissions filed by NovaDel or its Extraterritorial
Licensee’s outside of the Territory. Licensee shall keep NovaDel reasonably
informed as to the communications, if any, between Licensee and the Regulatory
Authorities.

3.4.3      Licensee agrees to keep the Common Technical Document, except for
those sections in the Summary Basis of Approval and available through the
Freedom of Information Act, strictly confidential in accordance with Article 15.

 

Page 11 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



3.5          Regulatory Records. NovaDel and Licensee each shall maintain, or
cause to be maintained, records of its respective Development Activities in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of its
respective Development Activities, and which shall be retained by such Party for
at least five (5) years after the termination of this Agreement, or for such
longer period as may be required by Applicable Law. Each Party shall have the
right, during normal business hours and upon reasonable notice, to inspect and
copy any such records; provided, however, that neither Party shall have the
right to conduct more than one such inspection in any twelve (12)-month period.

3.6          Development Expenses. Except as the Parties otherwise agree
pursuant to the terms of a sublicense:

3.6.1      Licensee’s Obligation. In consideration of NovaDel’s performance of
its Development Activities, Licensee shall reimburse NovaDel for the reasonable
and documented costs and expenses incurred by NovaDel in performing such
activities in accordance with the Development Budget (as may be amended in
accordance with Section 3.2.4). Licensee shall bear all costs and expenses
incurred by or on behalf of Licensee in connection with the performance of its
Development Activities.

3.6.2      Invoices and Payments. Within thirty (30) days after the end of each
month in which Development Activities are performed, NovaDel shall invoice
Licensee for any costs and expenses incurred by NovaDel or its Affiliates in
such month. Each invoice shall be payable to NovaDel within thirty (30) days
after invoice date.

3.6.3      Books and Records. Each Party shall maintain complete and accurate
books, records and accounts that, in reasonable detail, fairly reflect any
reimbursable costs and expenses incurred by it or its Affiliates in performance
of the Development Activities in conformity with GAAP. Each Party shall retain
such books, records and accounts until the later of (a) three (3) years after
the end of the period to which such books, records and accounts pertain, and (b)
the expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Applicable Law. Each
Party shall have the right to have its certified public accountant, who shall be
reasonably acceptable to NovaDel and Licensee, as applicable, audit the books
and financial records of the other Party and their respective Affiliates
relating to its Development Activities during one or more calendar quarters;
provided, however, that Licensee shall not have the right to audit a calendar
quarter more than two (2) years after the end of such quarter, to conduct more
than one such audit in any twelve-month period, or to audit any calendar quarter
more than once; and provided further that each Party shall bear the cost of such
audit unless the audit reveals a variance of more than five percent (5%) from
the reported results, in which case audited Party shall bear the cost of the
audit. The results of such accounting firm shall be final, absent manifest
error.

3.7          Cooperation. Each Party shall cooperate with any and all reasonable
requests for assistance from the other Party with respect to the Development
Activities, including by making its employees, consultants and other scientific
staff available upon reasonable notice during

 

Page 12 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



normal business hours at their respective places of employment to consult with
such other Party on issues arising in connection with the performance of such
Development Activities.

3.8          Development and Use of Trademarks. Licensee shall have the sole
right to determine the Trademarks to be used with respect to the Exploitation of
the Licensed Product in the Territory, provided that the product labeling and
promotional materials disclose that the Licensed Product are delivered using the
Licensed Process.

3.9          Diligence Obligations. Following receipt of Regulatory Approval of
the Licensed Product by the FDA, Licensee (or its Sublicensees) shall use
Commercially Reasonable Efforts to Exploit the Licensed Product in the United
States. Licensee shall have the right, but not the obligation, to Exploit the
Licensed Product in Canada. In addition, Licensee directly or through a
Sublicensee will consummate the Initial Commercial Sale in the United States
within nine (9) months after receipt of Regulatory Approval from the FDA for the
Licensed Product. Licensee (or its Sublicensee if there is a sublicense
agreement) shall have responsibility for all advertising, marketing, promotion,
distribution, selling and other commercialization activities, including
developing strategies and tactics related to such activities for the Licensed
Product. Licensee (or its Sublicensee if a there is a sublicense agreement)
shall, at all times during the Term of this Agreement, use efforts, including
but not limited to appropriate promotional campaigns and materials, and
qualified commercial personnel, consistent with those typically used in the
pharmaceutical industry and equal to those committed to products of similar size
and expected value to seek to commercialize the Licensed Product in the
Territory after receipt of Regulatory Approval for those formulations and
indications for which Licensee (or its Sublicensee if a there is a sublicense
agreement) is commercializing the Licensed Product. Should Licensee (or its
Sublicensee if a there is a sublicense agreement) fail to meet the above
‘standard’, the Parties will discuss Licensee’s (or its Sublicensee’s if a there
is a sublicense agreement) continued commitment to commercialize the Licensed
Product and the termination of this Agreement or sublicense agreement, if
applicable.

3.10       Manufacturing. Except as the Parties otherwise agree pursuant to the
terms of an applicable sublicense:

3.10.1    Subject to the other provisions of this Section 3.10.1, Licensee shall
be solely responsible for the manufacture of the Licensed Product, both for
clinical development and following receipt of Regulatory Approval of the
Licensed Product; provided that Licensee may contract with a Third Party to
perform such manufacturing services. Licensee shall share all data and other
information relating to the manufacturing process and shall consult with NovaDel
with respect thereto. Without limiting the generality of the foregoing, NovaDel
shall have the opportunity to review, prior to execution, all agreements with
Third Parties relating to the manufacture of the Licensed Product. Any disputes
between NovaDel and Licensee relating to the manufacture of the Licensed Product
shall be resolved in the manner set forth in Section 3.3.3 hereof. NovaDel and
its Extraterritorial Licensees retain the right to purchase product from said
Third Party, if applicable, at the same costs as Licensee with the exception of
an increase of cost due to a modification to the packaging/labeling by NovaDel
or any Extraterritorial Licensee.

3.10.2    Licensee agrees that, at all times during the performance of the
Development Activities, it, or its designee, will act in accordance with all
Applicable Laws.

 

Page 13 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



3.10.3    To the extent Licensee contracts with a Third Party to manufacture the
Licensed Product, such Third Party shall agree in writing to be bound by the
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in Article 15 of this Agreement.

3.10.4    NovaDel and its Extraterritorial Licensees may purchase Licensed
Product under Section 3.10.1 in the identical packaging and labeling as Licensee
purchases such Licensed Product for sale in the United States, subject to the
requirement by NovaDel and Sublicensees to have such Licensed Product uniquely
identified by a separate batch record identification or other indicia sufficient
to distinguish sales by NovaDel, or its Extraterritorial Licensees, from those
of Licensee.

3.10.5    Licensee shall use Commercially Reasonable Efforts to obtain any
required licenses, permissions needed and documentation (e.g., Certificate of
Pharmaceutical Product) in order for NovaDel and its Extraterritorial Licensees
to buy and export Licensed Product from the United States. NovaDel shall
reimburse all reasonable expenses incurred by Licensee for obtaining such
licenses or permissions within thirty (30) days of an Extraterritorial
Licensee’s receipt of an invoice from Licensee itemizing such expenses.

3.10.6    NovaDel warrants, covenants and agrees that any license agreement that
NovaDel enters into with an Extraterritorial Licensee regarding Licensed Product
that are subject to this Agreement shall contain an indemnity clause requiring
the Extraterritorial Licensee to indemnify Licensee and its Affiliates against
any and all claims, proceedings, demands, liability and expenses of any kind,
including legal expenses and attorneys’ fees (collectively, “Claims”), arising
out of or in connection with the manufacture, sale, use, consumption,
advertisement or other disposition of Licensed Product by the Extraterritorial
Licensee, its Affiliates or any end user, or arising from any violation of law,
negligence, willful or reckless misconduct, or from any breach of any material
obligation of such Extraterritorial Licensee under its agreement with NovaDel,
other than Claims resulting from the gross negligence or willful misconduct of
Licensee; provided, however, that in no event shall the scope of the
indemnification to Licensee be any less than the scope of the Extraterritorial
Licensee’s indemnification obligations to NovaDel.

 

ARTICLE 4             

ROYALTIES AND OTHER CONSIDERATION

4.1          Royalties. As consideration for the rights, privileges and licenses
granted hereunder and the Development Activities performed by NovaDel pursuant
to Article 3, Licensee shall make the following payments to NovaDel:

4.1.1      Licensee shall pay to NovaDel royalties as follows: (i) [***] percent
([***]%) of up to the first $[***] of Net Sales by Licensee or any Affiliate or
Sublicensee of Licensee of the Licensed Product during each calendar year in the
Territory plus (ii) [***] percent ([***]%) of Net Sales greater than $[***] and
up to $[***] by Licensee or any Affiliate or Sublicensee of Licensee of the
Licensed Product during each calendar year in the Territory

 

Page 14 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



plus (iii) [***] percent ([***]%) of Net Sales greater than $[***] by Licensee
or any Affiliate or Sublicensee of Licensee of the Licensed Product during each
calendar year in the Territory (see Exhibit B for schedule of royalty
calculation).

4.1.2      The conversion rate for payments under Section 4.1.1, as it pertains
to sales in Canada, shall be calculated by using the conversion rate on the last
day of the calendar quarter for which the sales apply. The conversion rate to be
used will be taken from the currency converter at www.oanda.com. Canadian dollar
sales will be converted into U.S. dollars and then the royalty rates outlined in
Section 4.1.1 will apply.

4.1.3      Notwithstanding anything to the contrary contained herein, any and
all royalties to be received by Licensee pursuant to the PAR Sublicense
Agreement shall be paid to a lock-box account. Accordingly, the Parties agree
that, within thirty (30) days after the Execution Date, the Parties and the
Sublicensee will take such actions reasonably requested by NovaDel, and enter
into documentation in form and substance reasonably satisfactory to NovaDel
(including, without limitation, a security agreement, lockbox agreement and
irrevocable payment instructions), in order to (i) grant to NovaDel a first
priority, perfected security interest in all of Licensee’s right, title and
interest under the Par Sublicense Agreement (including without limitation its
right to receive payments of the sublicense fees and other amounts payable by
Par thereunder) and in and to any lockbox account(s) to which royalty payments
thereunder may be made, (ii) perfect NovaDel’s security interest in such lockbox
account(s) and provide for remittances therefrom in accordance with the terms in
this Agreement and (iii) irrevocably instruct PAR to make all royalty payments
under the PAR Sublicense Agreement directly to such lockbox account(s).

4.2          Royalty Term. Except as the Parties otherwise agree pursuant to the
terms of an applicable sublicense, Licensee’s royalty obligations under Section
4.1.1 shall terminate, on a country-by-country basis, with respect to the
Licensed Product upon the later of (a) the expiration or invalidation in such
country of the last NovaDel Patent that includes at least one Valid Claim
covering the Licensed Product in such country and (b) the twentieth (20th)
anniversary of the Execution Date; provided, however, if (i) the last NovaDel
Patent that includes at least one Valid Claim covering the Licensed Product in
such country expires or is invalidated prior to the twentieth (20th) anniversary
of the Execution Date and (ii) and no regulatory exclusivity with respect to
such Licensed Product exists in such country (whether as a result of expiration
of the exclusivity period or otherwise), then the royalty obligations under
Section 4.1.1 in such country shall be reduced in accordance with the terms of
Section 4.6.

4.3          Royalty Payments. Royalties under Section 4.1.1 shall be payable to
NovaDel on a calendar quarterly basis, within forty-five (45) days after the end
of each calendar quarter. Licensee will submit to NovaDel documentation to
support the total amount of funds spent by the Licensee on pharmaceutical
development and clinical studies for the Licensed Product. Licensee will submit
along with payment to NovaDel, a quarterly royalty statement in a format
mutually agreed by both Parties. Along with the statement will be all supporting
documentation comprising of a statement of net sales for the period and copies
of actual paid invoices covering clinical supplies, consultants, clinical
studies, investigator fees, document preparation, regulatory fees and other
direct fees related to development of the Licensed Product,

 

Page 15 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



4.4          Licensee Fee & Equity. Simultaneously with the execution of the
Initial Agreement, Licensee issued and sold to NovaDel 73,121 shares of its
common stock (the “Licensee Shares”) totaling a value of $500,000. Upon
execution of this Agreement, NovaDel will transfer and assign to Licensee all of
its right, title and interest in and to the Licensee Shares and Licensee will
redeem the Licensee Shares. Such transfer and assignment by NovaDel will be
evidenced by a duly executed stock power or other form of assignment and shall
be accompanied by the original certificate representing the Licensee Shares.

 

4.5

Milestone Payments.

4.5.1      Licensee has paid, and NovaDel hereby acknowledges receipt of, the
Milestone Payments in the total sum of $[***], as described in Sections 4.5.1,
4.5.2 and 4.5.3 of the Initial Agreement.

4.5.2      Licensee shall pay to NovaDel the additional sum of $[***] within ten
(10) Business Days from the date on which the NDA for the Licensed Product is
approved by the FDA.

4.6          Reduction of Payments. In the event that, or from and after the
date on which, (a) no Valid Claim of a NovaDel Patent covering the Licensed
Product exists in a country and (b) no regulatory exclusivity with respect to
such Licensed Product exists in such country (whether as a result of expiration
of the exclusivity period or otherwise), the royalty payments set forth in
Section 4.1.1 with respect to the Licensed Product in such country shall be
reduced by [***] percent ([***]%).

4.7          Mode of Payment. All payments to NovaDel under this Agreement shall
be paid in United States Dollars to a bank account in the United States as
NovaDel may reasonably designate.

4.8          Non-Refundable, Non-Creditable. Subject to Sections 4.9 and 5.2,
the amounts paid or payable under this Article 4 shall be non-refundable and
non-creditable against any other amounts due NovaDel under this Agreement.

4.9          Accounting. The Parties acknowledge that any expenses or costs
deducted from Net Sales under this Agreement may be based upon accruals, which
accruals will be compliant with GAAP, consistently applied; provided that when
the actual results become known relative to any accrued amount, any difference
between the actual results and the accrual is reported and accounted for in the
next payment due hereunder. To the extent that the difference between such
accruals and the actual results has led to an underpayment, Licensee shall pay
NovaDel the amount of such underpayment on the next date payment is due to
NovaDel hereunder. To the extent that the difference between such accruals and
the actual results has led to an overpayment to NovaDel, Licensee may set-off
such overpayments against subsequent payments to be made to NovaDel;
additionally, if any overpayments remain upon the expiration or termination of
this Agreement, NovaDel shall refund such overpayments to Licensee within thirty
(30) days of receiving an invoice for such overpayment together with applicable
supporting documentation.

 

Page 16 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------





ARTICLE 5             

REPORTS AND RECORDS

5.1          Record Retention. Licensee shall maintain (and shall ensure that
its Affiliates and any Sublicensee and its Affiliates shall maintain) complete
and accurate books, records and accounts that fairly reflect their respective
Net Sales, other income and any milestones payable with respect to Licensed
Product in sufficient detail to confirm the accuracy of any payments required
hereunder and in accordance with GAAP, which books, records and accounts shall
be retained by Licensee until the later of (a) three (3) years after the end of
the period to which such books, records and accounts pertain, and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Applicable Law.

5.2          Audit. NovaDel shall have the right to have an independent
certified public accounting firm of nationally recognized standing, reasonably
acceptable to Licensee, to have access during normal business hours, and upon
reasonable prior written notice, to such of the records of Licensee and its
Affiliates as may be reasonably necessary to verify the accuracy of such Net
Sales, Milestone Payments for any calendar quarter ending not more than
thirty-six (36) months prior to the date of such request, and NovaDel may, at
its expense, request Licensee to have such an audit conducted of its Sublicensee
and its Affiliates, as applicable; provided, however, that in each case NovaDel
shall not have the right to conduct more than one such audit in any twelve
(12)-month period. The accounting firm shall disclose to each Party whether such
Net Sales, Other Income or milestone payments are correct or incorrect and the
specific details concerning any discrepancies. NovaDel shall bear the cost of
such audit unless the audit reveals an under-reporting or underpayment in excess
of the greater of [***] dollars ($[***]) or [***] percent ([***]%) of royalties,
Milestone Payments or Sublicense Income payable for such period, in which case
Licensee shall bear the cost of the audit, rectify such underpayment and pay
NovaDel applicable interest as required by Section 5.5. All payments required
under this Section 5.2 shall be due within thirty (30) days of the date NovaDel
provides Licensee notice of the payment due. The results of such accounting firm
shall be final, absent manifest error.

5.3          Reports. Within forty-five (45) days of the end of each quarter of
each calendar year, Licensee shall deliver to NovaDel complete and accurate
reports, giving such particulars of the business conducted by Licensee during
the preceding quarter under this Agreement as shall be pertinent to an
accounting for royalties, milestone payments and Other Income hereunder. These
shall include at least the following:

5.3.1      All Licensed Product used, leased or sold, by or for Licensee or its
Affiliates.

5.3.2      Total amounts invoiced for Licensed Product used, leased or sold, by
or for Licensee or its Affiliates.

 

5.3.3

Deductions applicable in computed “Net Sales” as defined in Section 1.42.

 

5.3.4

Total milestone payments due based on achievement of milestones.

 

Page 17 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



5.3.5      Total Net Sales and the royalties due by or for Licensee or its
Affiliates or its Sublicensees, including any adjustments pursuant to Section
4.1.

5.3.6      Names and addresses of all Sublicensees and their respective
Affiliates and Affiliates of Licensee.

5.4          Financial Statements. Within one hundred twenty (120) days of the
end of each fiscal year of Licensee, Licensee shall provide NovaDel with a copy
of Licensee’s audited financial statements for such year to NovaDel.

5.5          Interest. Amounts which are not paid when due and which are not the
subject of a bona fide dispute shall accrue interest from the due date until
paid, at a rate equal to the then prevailing prime rate of Citibank, N.A., plus
[***] percent ([***]%), but in no event exceeding the amount permitted by
Applicable Law.

5.6          Confidentiality. Each report received by NovaDel shall be treated
by NovaDel as if it were “Confidential Information” subject to the terms of
Article 15.

ARTICLE 6             

PATENT PROSECUTION AND MAINTENANCE

6.1          Ownership of Information and Inventions. Subject to Section 6.2 and
the license grants under Article 2, as between the Parties, NovaDel shall own
and retain all right, title and interest in and to any and all: (a) Information
and Inventions that are conceived, discovered, developed or otherwise made by or
on behalf of either Party (or its Affiliates or its Sublicensees), whether or
not patented or patentable, and any and all Patent and other intellectual
property rights with respect thereto; and (b) other Information and Inventions,
and Patent and other intellectual property rights with respect thereto that are
Controlled (other than pursuant to the license grants set forth in Article 2) by
either Party, its Affiliates or Sublicensees. Subject to the license grants to
Licensee under Article 2, as between the Parties, NovaDel shall own and retain
all right, title and interest in and to all Licensed Technology.

6.2          Ownership of the Licensed Process. Subject to the license grants to
Licensee under Article 2, as between the Parties, NovaDel shall own and retain
all right, title and interest in and to the Licensed Process, including any and
all Information and Inventions with respect to the Licensed Process (including
any Improvements thereto) that are conceived, discovered, developed or otherwise
made, by or on behalf of Licensee, its Affiliates or Sublicensees (other than
NovaDel and its Affiliates), whether or not patented or patentable, and any and
all Patent and other intellectual property rights with respect thereto. Licensee
acknowledges and agrees that (a) the licenses granted to it pursuant to Section
2.1 permit Licensee to use the Licensed Process solely for the Exploitation of
Licensed Product as provided in this Agreement, (b) Licensee has no right to use
the Licensed Process or to discover, develop or otherwise make Improvements with
respect to the Licensed Process under such grants, and (c) neither it, nor any
of its Affiliates or Sublicensees, will engage, directly or indirectly, in
activities designed to, or otherwise undertake or attempt, either on behalf of
itself or another, to discover, develop or make any Information and Inventions
that relate to the Licensed Process. Accordingly, Licensee shall promptly
disclose to NovaDel in writing, the conception or reduction to practice, or the

 

Page 18 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



discovery, development or making of any such Information and Inventions that
relate to the Licensed Process and shall, and does hereby, assign, and shall
cause its Affiliates and Sublicensees to so assign, to NovaDel, without
additional compensation, all of their respective rights, titles and interests in
and to any such Information and Inventions.

6.3          Disclosure and Assignment. Licensee or its Sublicensee, as
applicable, shall promptly disclose to NovaDel in writing, the conception or
reduction to practice, or the discovery, development or making of all
intellectual property rights identified in Sections 6.1 and 6.2, and shall, and
does hereby, assign, and shall cause its respective Affiliates to so assign, to
NovaDel, without additional compensation, all of their respective rights, titles
and interests in and to any such intellectual property rights. To the extent
necessary to assign any such intellectual property rights, Licensee or its
Sublicensee, as applicable, shall enter into and execute all reasonable and
appropriate assignments, transfers and other agreements, and enter into all
agreements with its employees, contractors, and Affiliates, that are necessary
or appropriate to ensure the assignment of such intellectual property rights to
NovaDel. For the avoidance of doubt, all such intellectual property rights shall
be included in the Licensed Technology, and Licensee or its Sublicensee, as
applicable, shall be entitled to use such intellectual property rights in
accordance with the licenses granted pursuant to Article 2.

6.4          Non-Use of Trademarks. Except as set forth explicitly in this
Agreement, neither Licensee or any of its Sublicensees or Affiliates nor NovaDel
shall have the right to use the trademarks, trade names or logos of the other
parties, nor any adaptation thereof, nor the names of any employees or
consultants of any of the other parties, without the prior written consent of
such other party in each instance, except that any party may use any other
party’s name in its general list of collaborators and any party may use any
other party’s name to the extent required by Applicable Law, including pursuant
to the Securities Act of 1933 and the Securities Exchange Act of 1934, each as
amended, and the rules and regulations thereunder.

6.5          United States Law. The determination of whether Information and
Inventions are conceived, discovered, developed or otherwise made by a Party for
the purpose of allocating proprietary rights (including Patent, copyright or
other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with applicable United States law.

6.6          Prosecution of Patents. Except as the Parties otherwise agree
pursuant to the terms of an applicable sublicense:

6.6.1      Prosecution of NovaDel Patents. As between the Parties, NovaDel shall
have the sole right, at its cost and expense, to obtain, prosecute and maintain
throughout the world the NovaDel Patents; provided, however, that Licensee shall
reimburse NovaDel for [***] percent ([***]%) of the reasonable out-of-pocket
costs incurred by NovaDel, as of the Effective Date, for filing, prosecuting and
maintaining such NovaDel Patents to the extent that they claim or cover solely
the Exploitation of the Licensed Product in the Territory. Licensee shall, and
shall cause its Affiliates and Sublicensees, as applicable, to, cooperate fully
with NovaDel in the preparation, filing, prosecution, and maintenance of
NovaDel’s Patents. Such cooperation includes (a) promptly executing all papers
and instruments and requiring employees to execute such papers and instruments
as reasonable and appropriate so as to enable NovaDel to file, prosecute, and
maintain its Patents in any country; and (b) promptly informing NovaDel of

 

Page 19 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



matters that may affect the preparation, filing, prosecution, or maintenance of
any such Patents. NovaDel shall provide Licensee with drafts of all patent
applications and other material submissions to and correspondence with any
patent authorities to the extent such applications or submissions relate to the
Licensed Technology (other than the Licensed Process), in sufficient time, but
in any event not less than thirty (30) days prior to the date a reply is
required by the relevant patent authorities, to allow for review and comment by
Licensee. In addition, NovaDel shall provide Licensee with an opportunity to
consult with NovaDel regarding the filing and contents of any such application,
submission or correspondence. If Licensee provides to NovaDel comments with
respect to any such application, submission or correspondence, to the extent
such comments relate to any Licensed Technology (other than the Licensed
Process), NovaDel agrees to reasonably consider such comments, it being
understood that NovaDel retains the right to determine whether to comply with or
incorporate such comments, if at all. If (x) NovaDel elects not to pursue the
filing, prosecution or maintenance of a NovaDel Patent in a particular country,
or to take any other action with respect to a NovaDel Patent in a particular
country that is necessary or useful to establish or preserve rights with respect
to the Licensed Product, and (y) such Patent does not claim or cover the
Licensed Process, then NovaDel shall so notify Licensee promptly in writing and
in good time to enable Licensee to meet any deadlines by which an action must be
taken to establish or preserve any such rights in such NovaDel Patent in such
country. Upon receipt of any such notice by NovaDel or if, at any time, NovaDel
fails to initiate any such action within thirty (30) days after a request by
Licensee that it do so (and thereafter diligently pursue such action), Licensee
shall have the right, but not the obligation, to pursue the filing or
registration, or support the continued prosecution or maintenance, of such
NovaDel Patent at its expense in such country. If Licensee elects to pursue such
filing or registration, as the case may be, or continue such support, then
Licensee shall notify NovaDel of such election and NovaDel shall, and shall
cause its Affiliates to, (x) reasonably cooperate with Licensee in this regard,
and (y) promptly grant to Licensee, without additional consideration, an
exclusive, perpetual, irrevocable, royalty-free license in such country under
such NovaDel Patent.

6.7          Enforcement of NovaDel Patents. Except as the Parties otherwise
agree pursuant to the terms of an applicable sublicense:

6.7.1      Technology of NovaDel. If either Party determines that any Technology
or NovaDel or any joint Technology is being infringed by a Third Party’s
activities and that such infringement could affect the exercise by the Parties
of their respective rights and obligations under this Agreement, it shall
promptly notify such other Party in writing and provide such other Party with
any evidence of such infringement that is reasonably available. Promptly after
the receipt of such written notice, the Parties shall meet and discuss in good
faith the removal of such infringement. NovaDel shall consider in good faith any
comments from Licensee and shall keep Licensee reasonably informed of any steps
taken to remove such infringement. NovaDel shall have the first right, but not
the obligation, to remove such infringement at its sole cost and expense;
provided, however, that Licensee shall reimburse NovaDel for one hundred percent
(100%) of the reasonable out-of-pocket costs incurred by NovaDel with respect to
the removal of any such infringement to the extent that such infringement
adversely affects the Exploitation of the Licensed Product in the Territory. In
the event that NovaDel fails within ninety (90) days following notice of such
infringement, or earlier notifies Licensee in writing of its intent not, to take
commercially appropriate steps to remove any infringement of any NovaDel Patent
that is

 

Page 20 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



likely to have a material adverse effect on the sale of a Licensed Product,
Licensee shall have the right to do so at Licensee’s expense; provided, however,
that if NovaDel has commenced negotiations with an alleged infringer for
discontinuance of such infringement within such ninety (90) day period, NovaDel
shall have an additional ninety (90) days to conclude its negotiations before
Licensee may bring suit for such infringement, and provided further that
Licensee shall not enter into any settlement or compromise with respect to any
NovaDel Patent without NovaDel’s prior consent, which consent shall not be
unreasonably withheld. Each Party shall provide reasonable assistance to the
other Party, including providing access to relevant documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing Party to
maintain the action. Any amounts recovered by a Party pursuant to this Section,
whether by settlement or judgment, shall be used to reimburse the Parties for
their reasonable costs and expenses in making such recovery (which amounts shall
be allocated pro rata if insufficient to cover the totality of such expenses),
with any remainder being retained by the Party that brought the enforcement
action; provided, however, that to the extent that any award is attributable to
the loss of sales of Licensed Product, such amount shall be paid to Licensee and
shall be treated as Net Sales on which royalties shall be due under Article 4.

6.8          Potential Third Party Rights. Except as the Parties otherwise agree
pursuant to the terms of an applicable sublicense:

6.8.1      Third-Party Licenses. If (a) in the opinion of outside patent counsel
to Licensee, Licensee, or any of its Affiliates or Sublicensees, cannot Exploit
a Licensed Product in a country in the Territory without infringing one or more
Patents that have issued to a Third Party in such country, or (b) as a result of
any claim made against a Party, or any of its Affiliates or Sublicensees,
alleging that the Exploitation of a Licensed Product infringes or
misappropriates any Patent or any other intellectual property right of a Third
Party in a country in the Territory, a judgment is entered by a court of
competent jurisdiction from which no appeal is taken within the time permitted
for appeal, such that Licensee cannot Exploit such Licensed Product in such
country without infringing the Patent or other proprietary rights of such Third
Party, then, in either case, Licensee shall have the first right, but not the
obligation to negotiate and to obtain a license from such Third Party as
necessary for the Exploitation of any Licensed Product hereunder in such
country; provided, however, that NovaDel shall have the sole right to seek any
such license with respect to the Licensed Process and shall use commercially
reasonable efforts to obtain such a license in its own name from such Third
Party in such country, under which NovaDel shall, to the extent permissible
under such license, grant a sublicense to Licensee as necessary for Licensee,
and any of its Affiliates and Sublicensees, to Exploit the Licensed Product as
provided hereunder in such country. Licensee shall be solely responsible for
[***] percent ([***]%) of all royalty and other obligations with respect to the
Exploitation of the Licensed Product; provided, however, that Licensee shall
have the right to credit [***] percent ([***]%) any royalties paid by Licensee,
its Affiliates or Sublicensees under such license with respect to such country
against the royalty payments to be paid by Licensee to NovaDel with respect to
the sale of the Licensed Product under Section 4.1; provided, however, that no
royalty payment when due, regardless of the amount or number of credits
available to Licensee in accordance with this Agreement, shall be reduced by
more than [***] percent ([***]%) of the amounts otherwise owed pursuant to
Section 4.1 in any calendar quarter. Credits not exhausted in any calendar
quarter may be carried into future calendar quarters.

 

Page 21 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



6.8.2      Third Party Litigation. In the event that a Third Party institutes a
patent or other infringement suit (including any suit alleging the invalidity or
unenforceability of the Patents of a Party or its Affiliates) against either
Party or its respective Affiliates, licensees or Sublicensees during the Term,
alleging use of the Licensed Technology or any other activities hereunder,
infringes one or more patent or other intellectual property rights held by such
Third Party (an “Infringement Suit”), the Parties shall cooperate with one
another in defending such suit. NovaDel shall have the first right to direct and
control any Infringement Suit to the extent that it relates to the use of the
Licensed Technology or the Licensed Process; provided that Licensee shall bear
[***] percent ([***]%) of the costs and expenses associated with any such
Infringement Suit to the extent that it relates to the Exploitation of the
Licensed Product.

6.8.3      Retained Rights. Nothing in this Section 6.8 shall prevent Licensee
or its Sublicensee, as applicable, at its own expense, from obtaining any
license or other rights from Third Parties it deems appropriate in order to
permit the full and unhindered exercise of its rights under this Agreement.

ARTICLE 7             

TERM OF THE AGREEMENT

7.1          Term. Unless otherwise terminated pursuant to Article 8, this
Agreement shall enter into effect on the Effective Date and shall remain in full
force and effect on a country-by-country basis until the later of (a) the
expiration or invalidation in such country of the last NovaDel Patent that
includes at least one Valid Claim covering the Licensed Product in such country
and (b) the twentieth (20th) anniversary of the Execution Date (the “Term”).

ARTICLE 8             

TERMINATION

8.1          Termination Upon Insolvency. If Licensee shall become bankrupt, or
shall file a petition in bankruptcy or insolvency or for reorganization or for
an arrangement or for the appointment of a receiver or trustee or of its assets,
or if an involuntary petition for any of the foregoing shall be filed with
respect to Licensee and not dismissed within sixty (60) days, or if the business
of Licensee shall be placed in the hands of a receiver, assignee or trustee for
the benefit of creditors, whether by the voluntary act of Licensee or otherwise,
this Agreement shall automatically terminate.

8.2          Termination for Payment Default. Should Licensee fail to make
payment to NovaDel of royalties or other amounts due in accordance with the
terms of this Agreement, NovaDel shall have the right to terminate this
Agreement within ten (10) days after giving said notice of termination unless
Licensee shall pay to NovaDel, within the 10-day period, all such amounts due
and payable. Upon the expiration of the 10-day period, if Licensee shall not
have paid all such amounts due and payable, the rights, privileges and licenses
granted hereunder shall, at the option of NovaDel, immediately terminate. In the
event a payment is the subject of a bona fide dispute between NovaDel and
Licensee that is being pursued by a Party pursuant to the dispute resolution
mechanism in Article 9, then Licensee shall make such payment, but shall provide
NovaDel with written notice that such payment is being made subject to the
outcome of such pending dispute resolution procedure and in the event such
dispute is finally and

 

Page 22 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



conclusively resolved in favor of Licensee, NovaDel shall refund such payment to
Licensee with interest calculated pursuant to Section 5.5 from the date of such
payment.

8.3          Termination for Material Breach. Upon any material breach or
default of this Agreement by either Party, other than as set forth in Section
8.2, and subject to Section 2.4.3, the other Party shall have the right to
terminate this Agreement and the rights, privileges and licenses granted
hereunder upon giving thirty (30) days notice to the breaching Party. Such
termination shall become effective upon the expiration of such thirty (30) day
period unless the breaching Party shall have cured any such breach or default
prior to the expiration of such thirty (30) day period.

8.4          Termination By The Licensee. Licensee shall have the right at any
time to terminate this Agreement in whole or as to any Licensed Product (i) by
giving 90 days notice thereof in writing to NovaDel or (ii) if Licensee elects
not to effect the Milestone Payment which is due and payable as provided in
Section 4.5.2.

8.5          Survival. Any expiration or termination of this Agreement shall not
affect the rights and obligations of the Parties accrued prior to such
expiration or termination. Without limiting the foregoing, Articles 4, 5, 6, 9,
10, 11, 14, 15 and 16 and Sections 8.6, 8.7, 16.1, 16.7 and this Section 8.5
shall survive the termination or expiration of this Agreement for any reason.

8.6         Work-in-Progress. Licensee and/or any Sublicensee thereof may,
however, after the effective date of such termination and continuing for a
period not to exceed six (6) months thereafter, sell all completed Licensed
Product, and any Licensed Product in the process of manufacture at the time of
such termination, and sell the same, provided that Licensee shall pay or cause
to be paid to NovaDel the royalties thereon as required by Article 4 of this
Agreement and shall submit the reports required by Article 5 hereof on the sales
of Licensed Product.

 

8.7

Return of Information; Assignment and License.

8.7.1      Upon termination of this Agreement, Licensee shall, and shall cause
its Affiliates and Sublicensees, as applicable, to return to NovaDel any and all
data, files, records and other materials in its possession or control that
relate to the Licensed Technology or contain or comprise NovaDel’s Information
and Inventions or other Confidential Information (except one copy of each that
may be retained for archival purposes).

8.7.2      Upon the termination of this Agreement, Licensee (a) shall, and shall
cause its Affiliates and, subject to Section 8.7.3, Sublicensees to, promptly
disclose to NovaDel, in whatever form NovaDel may request, all Regulatory
Documentation and all other Information and Inventions in the possession or
Control of Licensee, its Affiliates or Sublicensees that relate to the
Exploitation of such Licensed Product, (b) shall, and does hereby, assign, and
shall cause its Affiliates and, subject to Section 8.7.3, Sublicensees to
assign, to NovaDel, without additional compensation, all of their respective
rights, titles and interests in and to any and all (i) patent, trademark,
copyright or other intellectual property rights, and (ii) Regulatory
Documentation and all data included or referenced therein (the
“Agreement-Related Assets”) and are permitted to be assigned, (c) to the extent
that the Agreement-Related Assets may not be assigned, shall, and does hereby,
grant, and shall cause its Affiliates and, subject to Section 8.7.3,
Sublicensees to

 

Page 23 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



grant, to NovaDel, without additional compensation, a perpetual, irrevocable,
royalty-free, exclusive, sublicenseable through multiple tiers of sublicensees,
right and license to Exploit such Licensed Product in the Territory, and (d)
shall, and does hereby, and shall cause its Affiliates and, subject to Section
8.7.3, Sublicensees to, assign to NovaDel, without additional compensation, all
of their respective rights, titles and interests in and to any and all other
Information and Inventions in the possession or control of Licensee and its
Affiliates or any Sublicensee and its Affiliates in each case that relate to the
Exploitation of such Licensed Product to the extent not already assigned to
NovaDel pursuant to Sections 6.1 or 6.2.

8.7.3      Notwithstanding anything contained in Sections 8.7.1 and 8.7.2, in
the event that any sublicense granted by Licensee survives pursuant to Section
2.4.3, the Sublicensee may retain (a) the information and materials identified
in Section 8.7.1 that are rightfully in its possession and (b) Agreement-Related
Assets, in each case until the termination of such sublicense, whereupon such
Sublicensee shall return such materials to NovaDel.

8.8          Cumulative Remedies. The rights and remedies set forth in this
Article 8 are cumulative and in addition to any other rights that may be
available to the Parties.

8.9          Non-Refundability of Milestones and Development Costs. Any and all
Milestone Payments made to NovaDel by Licensee under Article 4 of this Agreement
shall be non-refundable in the event of termination of this Agreement by either
Party under any of the provisions of Article 8.

ARTICLE 9             

ARBITRATION

9.1          Procedures. Any dispute arising from or relating to this Agreement
shall be determined before a tribunal of three arbitrators in New York, New York
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”). One arbitrator shall be selected by NovaDel, one
arbitrator shall be selected by Licensee and the third arbitrator shall be
selected by mutual agreement of the first two arbitrators or by the AAA, if the
arbitrators appointed by the Parties are unable to select a third arbitrator
within thirty (30) days.

9.2          Patent Disputes. Any claim, dispute, or controversy concerning the
validity, enforceability, or infringement of any patent contained in the NovaDel
Patents licensed hereunder shall be resolved in any court having jurisdiction
thereof. In the event that, in any arbitration proceeding, any issue shall arise
concerning the validity, enforceability, or infringement of any patent contained
in the NovaDel Patents licensed hereunder, the arbitrators shall, to the extent
possible, resolve all issues other than validity, enforceability, and
infringement; in any event, the arbitrators shall not delay the arbitration
proceeding for the purpose of obtaining or permitting either Party to obtain
judicial resolution of such issues, unless an order staying the arbitration
proceeding shall be entered by a court of competent jurisdiction. Neither Party
shall raise any issue concerning the validity, enforceability, or infringement
of any patent contained in the NovaDel Patents licensed hereunder, in any
proceeding to enforce any arbitration award hereunder, or in any proceeding
otherwise arising out of any such arbitration award.

 

Page 24 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



9.3          Costs. The costs of such arbitration shall be borne proportionate
to the finding of fault as determined by the arbitration panel. Judgment on the
arbitration award may be entered by any court of competent jurisdiction.

ARTICLE 10           

INDEMNIFICATION AND INSURANCE

10.1       Indemnification of NovaDel. Subject to any Sublicensee’s first
obligations to directly indemnify, defend and hold NovaDel harmless under an
applicable sublicense agreement, Licensee shall defend, indemnify and hold
NovaDel, its Affiliates, and their respective directors, officers, employees and
agents harmless from and against all liability, demands, damages, including
expenses or losses including death, personal injury, illness or property damage
(collectively, “Losses”) arising directly or indirectly out of any: (a) breach
of this Agreement by Licensee, its Affiliates, Sublicensees or permitted assigns
or transferees; (b) actual or asserted violations of Applicable Law by Licensee,
its Affiliates, Sublicensees or permitted assignees or transferees; (c) use by
Licensee, its Affiliates, Sublicensees or permitted assignees or transferees of
the Licensed Technology or (d) Exploitation of the Licensed Product by Licensee,
its Affiliates, Sublicensees or permitted assignees or transferees, except for
those Losses for which NovaDel has an obligation to indemnify Licensee and its
Affiliates pursuant to Section 10.2, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses
and other than as a result of NovaDel’s gross negligence, recklessness or
willful misconduct.

10.2       Indemnification of Licensee. Subject to any Sublicensee’s first
obligations to directly indemnify, defend and hold Licensee harmless under an
applicable sublicense agreement, NovaDel shall defend, indemnify and hold
Licensee, its Affiliates, and their respective directors, officers, employees
and agents harmless from and against all Losses arising directly or indirectly
out of any: (a) breach of this Agreement by NovaDel or its Affiliates; or (b)
actual or asserted violations of Applicable Law by NovaDel or its Affiliates,
except for those Losses for which Licensee has an obligation to indemnify
NovaDel and its Affiliates pursuant to Section 10.1, as to which Losses each
Party shall indemnify the other to the extent of their respective liability for
the Losses.

 

10.3

Indemnification Procedure.

10.3.1    Notice of Claim. The indemnified party shall give the indemnifying
Party prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified party intends to base a request
for indemnification under Section 10.1 or Section 10.2, but in no event shall
the indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such party (the “Indemnified
Party”).

 

Page 25 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



10.3.2    Third Party Claims. The obligations of an indemnifying Party under
this Article 10 with respect to Losses arising from claims of any Third Party
that are subject to indemnification as provided for in Sections 10.1 or 10.2 (a
“Third Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(a)   Control of Defense. At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying Party assume the
defense of a Third Party Claim, the indemnifying Party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying Party in its defense of the Third Party
Claim with respect to such Indemnified Party.

(b)   Right to Participate in Defense. Without limiting Section 10.3.2(a), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (i) the employment thereof has been specifically
authorized by the indemnifying Party in writing or (ii) the indemnifying Party
has failed to assume the defense and employ counsel in accordance with Section
10.3.2(a) (in which case the Indemnified Party shall control the defense).

(c)   Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 10.3.2(a), the indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be

 

Page 26 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



unreasonably withheld or delayed). The indemnifying Party shall not be liable
for any settlement or other disposition of a Loss by an Indemnified Party that
is reached without the written consent of the indemnifying Party. Regardless of
whether the indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnified Party shall admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the indemnifying Party.

 

(d)   Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each other Indemnified Party to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making Indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

(e)   Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any claim shall be reimbursed on a calendar quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

 

10.4

Insurance.

10.4.1    At all times from and after the Effective Date, Licensee or its
Sublicensee shall have and maintain such type and amounts of liability insurance
covering the manufacture, supply, use and sale of the Licensed Product as is
normal and customary in the pharmaceutical industry generally for parties
similarly situated, and shall upon request provide NovaDel with a copy of its
policies of insurance in that regard, along with any amendments and revisions
thereto.

10.4.2    At all times from and after the Effective Date, NovaDel shall have and
maintain such type and amounts of liability insurance covering the manufacture,
supply, use and sale of the Licensed Product as is normal and customary in the
pharmaceutical industry generally for parties similarly situated, and shall upon
request provide the Licensee with a copy of its policies of insurance in that
regard, along with any amendments and revisions thereto.

10.4.3      Each of Licensee and NovaDel shall, starting 6 months prior to
anticipated receipt of NDA approval of Licensed Product and extending through
the remaining term of this Agreement and for a period of not less than 36 months
following the termination of this Agreement, carry liability insurance
(including blanket contractual liability) in an amount of not less than $[***]
combined single limit, which insurance will be written on a “claims-made”

 

Page 27 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



policy basis with an insurance carrier reasonably acceptable to the other Party.
Each Party shall provide the other Party with evidence of coverage contemplated
hereby, in the form of certificates of insurance, as reasonably requested. Such
certificates shall be provided by written notice to the other Party 15 days
prior to any material change, cancellation or non-renewal of the policy. The
said amount can vary if mutually agreed by both Parties.

ARTICLE 11           

REPRESENTATIONS AND WARRANTIES;

LIMITATION OF LIABILITY

11.1       Representations, Warranties and Covenants. Each Party hereby
represents and warrants to the other Party as of the Effective Date as follows:

11.1.1     Duly Organized. Such Party is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as is contemplated to be conducted by this Agreement.

11.1.2    Corporate Authority. Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder, and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. The Agreement has been duly executed and delivered on
behalf of such Party and is enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered in a proceeding at law or in
equity.

11.1.3    Litigation. Such Party is not aware of any pending or threatened
litigation (and has not received any communication) that alleges that such
Party’s activities related to this Agreement have violated, or that by
conducting the activities as contemplated herein such Party would violate, any
of the intellectual property rights of any other Entity.

11.1.4    Consents, Approvals, etc. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Entities
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.

11.1.5    Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or regulation or any provision of the
articles of incorporation, bylaws, or any similar constitutive document of such
Party, as applicable, in any material way, and (b) do not conflict with,
violate, or breach or constitute a default or require any consent under, any
contractual obligation or court or administrative order by which such Party is
bound.

 

Page 28 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------





11.2       Additional Representations, Warranties and Covenants of NovaDel.
NovaDel hereby represents and warrants and, on behalf of its Affiliates, agrees
and covenants as follows:

11.2.1    NovaDel represents and warrants to Licensee that, to its Knowledge, as
of the Effective Date, NovaDel is the owner or (sub)licensee (with the right to
grant sublicenses to Licensee as contemplated under this Agreement) of the
NovaDel Patents, and has all right, title, and interest in and to the NovaDel
Patents, including exclusive, absolute, irrevocable right, title and interest
thereto, free and clear of all liens, charges, encumbrances or other
restrictions or limitations of any kind whatsoever and to the NovaDel’s
knowledge and belief there are no licenses, options, restrictions, liens, rights
of Third Parties, disputes, royalty obligations, proceedings or claims relating
to, affecting, or limiting its rights or the rights of the Licensee under this
Agreement with respect to, or which may lead to a claim of infringement or
invalidity regarding, any part or all of the Licensed Technology and their use
as contemplated in the underlying patent applications as presently drafted. The
NovaDel Patents have not, as of the Effective Date, been held by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part;

11.2.2    To NovaDel’s knowledge and belief there is no claim, pending or
threatened, of infringement, interference or invalidity regarding, any part or
all of the Licensed Technology and their use as contemplated in the underlying
patent applications as presently drafted;

11.3       Additional Representations, Warranties and Covenants of Licensee.
Licensee hereby represents and warrants and, on behalf of itself and its
Affiliates, agrees and covenants as follows:

11.3.1   To the extent permitted by Applicable Law, in any country, region or
jurisdiction in the Territory, Licensee, on behalf of its Affiliates, agrees and
covenants never to institute or prosecute any claim, action or suit at law or in
equity seeking to have any claim in a NovaDel Patent declared invalid or
unenforceable; provided, however, that nothing contained herein shall prohibit
Licensee and its Affiliates and Sublicensees from either (a) asserting any and
all defenses available to it, including assertions relating to the validity or
enforceability of the NovaDel Patents, in any suit or proceeding brought against
them alleging the infringement of any of the NovaDel Patents, or (b) asserting
any and all defenses, evidence and arguments, including lack of patentability of
the subject matter of a count or claim and lack of support for a count or claim,
in any interference involving a patent or patent application owned by Licensee
or its Affiliates or Sublicensees and a patent or patent application included
within the definition of the NovaDel Patents.

11.3.2    Except as the Parties otherwise agree pursuant to the terms of an
applicable sublicense, Licensee shall include covenants in its agreements with
each of its Sublicensees materially identical to those Licensee is making in
Sections 11.3.1 and 11.3.2 on the part of the Sublicensee, and shall provide
that NovaDel shall have march-in right to seek termination of such agreement in
the event the Sublicensee breaches the covenant. NovaDel’s right to seek
termination of such agreement with the Sublicensee shall be subject to notice,
cure

 

Page 29 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



and dispute resolutions provisions materially identical to the provisions set
forth in Article 9. Licensee and its Affiliates will take all reasonable action
(including signing required documents) and offer full cooperation to allow
NovaDel to exercise the march-in rights provided herein, to the extent permitted
by law.

11.4       DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN SECTIONS 11.1, 11.2 AND 11.3, NEITHER NOVADEL NOR LICENSEE MAKE ANY
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, UNDER THIS AGREEMENT, AND EACH
PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES UNDER THIS AGREEMENT.

11.5       LIMITATION OF LIABILITY. EXCEPT FOR EACH PARTY’S INDEMNIFICATION
OBLIGATIONS IN RESPECT OF THIRD PARTY CLAIMS UNDER THIS AGREEMENT, NONE OF
NOVADEL OR ANY OF ITS AFFILIATES OR LICENSEE OR ANY OF ITS AFFILIATES OR ANY
SUBLICENSEE OR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS), WHETHER IN
CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT
OF (A) THE USE OF THE LICENSED TECHNOLOGY OR (B) ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.

ARTICLE 12           

ASSIGNMENT

This Agreement and the rights and duties appertaining hereto may not be assigned
by either Party without first obtaining the written consent of the other which
consent shall not be unreasonably withheld. Any such purported assignment,
without the written consent of the other Party, shall be null and of no effect.
Notwithstanding the foregoing, Licensee may assign this Agreement (i) to a
purchaser, merging or consolidating corporation, or acquiror of substantially
all of Licensee’s assets or business and/or pursuant to any reorganization
qualifying under section 368 of the Internal Revenue Code of 1986, as amended,
and as may be in effect at such time, or (ii) to an Affiliate of Licensee
subject to the consent of NovaDel which consent shall not be reasonably
withheld.

 

ARTICLE 13           

USE OF NAMES AND PUBLICATION

13.1       Publicity. No Party hereto shall originate any publicity, news
release or other public announcement, written or oral, relating to this
Agreement or the existence of a collaboration among the Parties, without the
prior written approval of the other Parties except as

 

Page 30 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



otherwise permitted by this Agreement or required, in the reasonable judgment of
the disclosing Party’s attorneys, by Applicable Law, including the Securities
Act of 1933 and the Securities Exchange Act of 1934, each as amended, and the
rules and regulations thereunder or as promulgated by an applicable securities
exchange governing body.

13.2       Relationship of the Parties. Nothing herein shall be deemed to
establish a relationship of principal and agent between NovaDel and Licensee,
nor any of their agents or employees for any purpose whatsoever. This Agreement
shall not be construed as creating a partnership between NovaDel and Licensee,
or as creating any other form of legal association or arrangement which would
impose liability upon one Party for the act or failure to act of the other
Party.

13.3       Publications. In the event that either Party desires to publish or
disclose, by written, oral or other presentation, Licensed Technology or any
material information related thereto, then such Party shall notify the other in
writing of its intention at least sixty (60) days prior to any speech, lecture
or other oral presentation and at least sixty (60) days before any written or
other publication or disclosure, and shall include with such notice a
description of any proposed oral presentation or, with respect to any proposed
written or other disclosure, a current draft of such proposed disclosure or
abstract. NovaDel may request that Licensee or its Sublicensee, no later than
thirty (30) days following the receipt of such notice, delay such presentation,
publication or disclosure in order to enable NovaDel to file, or have filed on
its behalf or jointly, as applicable, a patent application, copyright or other
appropriate form of intellectual property protection related to the information
to be disclosed or request that Licensee or its Sublicensee do so. Upon receipt
of such request to delay such presentation, publication or disclosure, Licensee
or its Sublicensee shall arrange for a delay of such presentation, publication
or disclosure until such time as Licensee or its Sublicensee or NovaDel has
filed, or had filed on its behalf, such patent application, copyright or other
appropriate form of intellectual property protection in form and in substance
reasonably satisfactory to NovaDel. If Licensee or its Sublicensee does not
receive any such request from NovaDel to delay such presentation, publication or
disclosure, Licensee or its Sublicensee may submit such material for
presentation, publication or other form of disclosure. Notwithstanding the
foregoing, in no event shall Licensee or its Sublicensee have any right to
publish or disclose the Licensed Process or any information or data related
thereto without the prior written consent of NovaDel, which consent NovaDel may
withhold in its sole discretion.

ARTICLE 14           

PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by telecopier (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier as provided herein), sent by nationally-recognized overnight courier or
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to NovaDel to:

NovaDel Pharma Inc.

 

Page 31 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



25 Minneakoning Road

Flemington, NJ 08822

Attention: President

908.806.2445 (fax)

 

with a copy (not constituting notice) to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attention: Randall B. Sunberg, Esq.

Fax: (609) 919-6701

 

If to Licensee to:

Hana Biosciences, Inc.

7000 Shoreline Court, Suite 370

South San Francisco, California 94080

Attention: President

Fax: (650) 588-2787

 

with a copy (not constituting notice) to:

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Christopher J. Melsha, Esq.

Fax: (612) 642-8343

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given (a) when delivered, if
personally delivered or sent by telecopier on a business day, (b) on the
business day after dispatch, if sent by nationally-recognized overnight courier,
and (c) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Article 14 is not intended to govern
the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.

ARTICLE 15           

CONFIDENTIALITY

15.1       Definition. “Confidential Information” of a Party shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of such Party to the other Party either in connection with the
discussions and negotiations pertaining to, or in the course of performing, this
Agreement, including the terms of this Agreement; the Designated Compound; data;
knowledge; practices; processes; ideas; research plans; engineering designs and
drawings; research data; manufacturing processes and techniques; scientific,
manufacturing,

 

Page 32 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



marketing and business plans; and financial and personnel matters relating to
the disclosing Party or to its present or future products, sales, suppliers,
customers, employees, investors or business. For purposes of this Agreement,
notwithstanding the Party that disclosed such information or know-how, all
NovaDel Know-How and all Information and Inventions with respect to the Licensed
Process shall be Confidential Information of NovaDel.

15.2       Exclusions. Notwithstanding the foregoing, information or know-how of
a Party shall not be deemed Confidential Information with respect to a receiving
Party for purposes of this Agreement if such receiving Party can affirmatively
demonstrate through the production of written documentation that such
information or know-how:

15.2.1    was already known to the receiving Party or its Affiliates, other than
under an obligation of confidentiality or non-use, at the time of disclosure to
such receiving Party;

15.2.2    was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or was otherwise part of
the public domain, at the time of its disclosure to such receiving Party;

15.2.3    became generally available or known to parties reasonably skilled in
the field to which such information or know-how pertains, or otherwise became
part of the public domain, after its disclosure to such receiving Party through
no fault of a Party other than the Party that Controls such information and
know-how;

15.2.4    was disclosed to such receiving Party or its Affiliates, other than
under an obligation of confidentiality or non-use, by a Third Party who had no
obligation to the Party that Controls such information and know-how not to
disclose such information or know-how to others; or

15.2.5    was independently discovered or developed by such receiving Party or
its Affiliates, as evidenced by their written records, without the use of
Confidential Information belonging to the Party that Controls such information
and know-how, except with respect to the NovaDel Know-How with respect to the
Licensed Process, which shall be and remain Confidential Information of NovaDel.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a Party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such Party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such Party unless
the combination and its principles are in the public domain or in the possession
of such Party.

 

15.3       Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that during the Term of this Agreement, and for five (5) years
thereafter, each Party and its Affiliates and sublicensees shall keep completely
confidential and shall not publish or otherwise disclose and shall not use for
any purpose except for the purposes contemplated by this Agreement any
Confidential Information of the other Party, its Affiliates or Sublicensees.

 

Page 33 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



15.4       Authorized Disclosure. Each Party may disclose Confidential
Information of the other Party to the extent that such disclosure is:

15.4.1    Required by Governmental Order. Made in response to a valid order of a
court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial or local governmental or regulatory body of
competent jurisdiction; provided, however, that such Party shall first have
given notice to such other Party and given such other Party a reasonable
opportunity to quash such order and to obtain a protective order requiring that
the Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

15.4.2    Required by Law. Otherwise required by law; provided, however, that
the disclosing Party shall (a) provide the other Party with reasonable advance
notice of and an opportunity to comment on any such required disclosure, (b) if
requested by such other Party, seek confidential treatment with respect to any
such disclosure to the extent available, and (c) use good faith efforts to
incorporate the comments of such other Party in any such disclosure or request
for confidential treatment;

15.4.3    Required by Regulatory Authority. Made by such Party to the Regulatory
Authorities as required in connection with any filing, application or request
for Regulatory Approval; provided, however, that reasonable measures shall be
taken to assure confidential treatment of such information; or

15.4.4    Required by Agreement. Made by such Party, in connection with the
performance of this Agreement, to Affiliates, Sublicensees, research parties,
employees, consultants, representatives or agents, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 15.

15.5       Press Releases. Press releases or other similar public communication
by either Party relating to this Agreement, shall be approved in advance by the
other Party, which approval shall not be unreasonably withheld or delayed,
except for those communications required by Applicable Law (which shall be
provided to the other Party as soon as practicable after the release or
communication thereof), disclosures of information for which consent has
previously been obtained, and information of a similar nature to that which has
been previously disclosed publicly with respect to this Agreement, each of which
shall not require advance approval.

 

Page 34 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------





ARTICLE 16           

MISCELLANEOUS PROVISIONS

16.1       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.2       Registration. If this Agreement or any associated transaction is
required by the law of any nation to be either approved or registered with any
governmental agency, Licensee or its Sublicensee, as applicable, shall assume
all legal obligations to do so and the costs in connection therewith.

16.3       Trade Regulations. Licensee or its Sublicensee and its Affiliates
shall observe all applicable United States and foreign laws with respect to the
transfer of Licensed Product and related technical data to foreign countries,
including the International Traffic in Arms Regulations (ITAR) and the Export
Administration Regulations.

16.4       Entire Agreement. The Parties hereto acknowledge that this Agreement,
including the Appendices and documents incorporated by reference, sets forth the
entire agreement and understanding of the Parties hereto as to the subject
matter hereof, and shall not be subject to any change of modification except by
the execution of a written instrument subscribed to by the Parties hereto. This
Agreement shall supersede all previous communications, representations or
understandings, either oral or written, between the Parties relating to the
subject matter hereof, including the Initial Agreement.

16.5       Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein. To the fullest extent permitted by Applicable
Law, each Party hereby waives any provision of law that would render any
provision prohibited or unenforceable in any respect.

16.6       Waiver. The waiver by a Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.

 

Page 35 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



16.7       Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Articles 6 and 16 of this Agreement are reasonable and
necessary to protect the legitimate interests of the other Party and that such
other Party would not have entered into this Agreement in the absence of such
restrictions, and that any violation or threatened violation of any provision of
Article 6 and 16 may result in irreparable injury to such other Party. Each
Party also acknowledges and agrees that in the event of a violation or
threatened violation of any provision of Article 6 and 16, the other Party shall
be entitled to seek preliminary and permanent injunctive relief, without the
necessity of having to post a bond, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any such violation. The rights
provided in the immediately preceding sentence shall be cumulative and in
addition to any other rights or remedies that may be available to such other
Party. Nothing in this Section 16.7 is intended, or should be construed, to
limit such other Party’s right to preliminary and permanent injunctive relief or
any other remedy for breach of any other provision of this Agreement.

16.8       Force Majeure. In the event that a Party fails to perform any of its
obligations under this Agreement (other than an obligation to pay money) due to
any act of God, fire, casualty, flood, war, strike, lockout, failure of public
utilities, injunction, act of a governmental authority (including enactment of
any governmental law, order or regulation permanently or temporarily prohibiting
or reducing the level of research, development or production work hereunder or
the manufacture, use or sale of the Licensed Product), epidemic, destruction of
production facilities, riot, insurrection, inability to procure or use
materials, labor, equipment, transportation or energy in quantities sufficient
to meet experimentation or manufacturing needs, or any other cause beyond the
reasonable control of the Party invoking this Section 16.8, provided, in each
case, that such Party shall have used Commercially Reasonable Efforts to avoid
such failure, then such Party shall promptly give written notice of such
occurrence to the other Party, and thereupon the affected Party’s performance
shall be excused and the time for performance shall be extended for the period
of delay or inability to perform due to such occurrence.

16.9       Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein shall mean including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party hereto.

16.10     Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.

 

Page 36 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



16.11     Expenses. Each of Licensee and NovaDel shall be responsible for their
own expenses relating to the negotiation, execution and performance of this
Agreement.

16.12     Export Controls. Each Party acknowledges that it is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities (including the Arms Export
Control Act, as amended and the United States Department of Commerce Export
Administrations Regulations). The transfer of such items may require a license
from the cognizant agency of the United States Government and/or written
assurances by NovaDel or Licensee or any Sublicensee and its Affiliates that it
shall not export data or commodities to certain foreign countries without prior
approval of such agency. No Party makes any representation as to whether any
such license will be required or, if required, whether it will be issued.

16.13     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

16.14     Binding. This Agreement shall not be binding upon the Parties until it
has been signed below on behalf of each Party.

[Signature Page Follows]

 

Page 37 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the duly authorized officers of the Parties have executed
this Agreement as of the dates set forth below their respective signatures.

 

NOVADEL PHARMA INC.

 

HANA BIOSCIENCES, INC.

 

By:

/s/ Steven Ratoff

 

By:

/s/ Mark J. Ahn

 

 

 

 

 

Name:

Steven Ratoff

 

Name:

Mark J. Ahn

 

 

 

 

 

Title:

Chairman, President and CEO

 

Title:

President and CEO

 

 

 

 

 

Date:

July 31, 2007

 

Date:

July 31, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 38 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



EXHIBIT A

 

PATENTS

 

1.

United States Patent No. 6,676,931 B2

 

Page 39 of 40

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



EXHIBIT B

 

Royalty Rate Structure

 

Net Sales (U.S. Sales and Canadian Sales Converted to U.S. Dollars)

Royalty Rate

 

$[***] to $[***]

[***]%

Plus

$[***] to $[***]

[***]%

Plus

$[***] and above

[***]%

 

 

 

Page 40 of 40

***Portion for which confidential treatment requested.

 

 